     Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                 MDL 2724
PRICING ANTITRUST LITIGATION                   Case No. 16-md-2724


THIS DOCUMENT RELATES TO:                      HON. CYNTHIA M. RUFE

The Kroger Co., et al v. Actavis Holdco U.S.
Inc., et al, No: 2:18-cv-00284 (CMR)




                         KROGER DAPS’ SUR-REPLY IN
                  OPPOSITION TO DPPS’ MOTION FOR SET-ASIDE
      Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 2 of 11



I.     Introduction

       There is a certain irony in DPPs’ Reply questioning our1 contribution towards the

prosecution of this case. As this Court knows, when we applied to serve as DAP Liaison Counsel,

we voluntarily disavowed financial compensation for this service despite knowing the considerable

work involved,2 and the Court’s Order granting our application provides that we “shall not seek

compensation for time incurred performing the liaison services....” PTO No. 89, Dkt. No. 1009 at

2. In working as DAP Liaison Counsel, we are providing many of the same professional services

that DPPs’ lead counsel are providing with an expectation of compensation subject to the Court’s

approval of a fee application.3 We are serving as DAP Liaison Counsel without compensation in

addition to all of the extensive work involved in prosecuting this case on behalf of our clients.

This record demonstrates that we do not run from the work necessary in this case, but we run

towards it, because we know that doing this work to advance the case serves the interest of the

Court and all Plaintiffs, including our clients (and DPPs). Under these circumstances, we

respectfully submit that this Court has good reason to question the correctness of DPPs’ contention

that we are overstating our contribution to this MDL, or that we might do so in the future.

       For the reasons set forth below, along with those stated in our Response, Dkt. No. 1000,

we respectfully submit that this Court should deny DPPs’ motion for a set-aside.




       1
               The Kroger DAPs submit this Sur-Reply pursuant to the Court’s Policies and
Procedures for Civil Matters No. 7.
       2
              Having served as DAP liaison counsel in other MDL antitrust cases, we are keenly
aware that done right, the position requires considerable professional time, effort and resources to
be managed during the course of an otherwise busy and demanding antitrust practice.
       3
             E.g., preparing for and attending Leadership Conferences; coordinating with
Special Masters; coordinating with other plaintiffs’ counsel; and preparing and transmitting
communications with other plaintiffs’ counsel.


                                                 1
      Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 3 of 11



       First, DPPs fail to meet their burden of proving that they have performed any work on their

own that conferred a benefit on the Kroger DAPs. The Kroger DAPs – along with the States and

IRPs – directly contributed to the vast majority of the claimed common benefit work that DPPs

cite in their Reply. The Third Circuit expressly limits the availability of common benefit awards

to those instances in which “benefits may be traced with some accuracy and there is a reasonable

basis for confidence that the costs may be shifted with some precision to those benefitting.” See

In re Diet Drugs, 582 F.3d 524, 550 (3d. Cir 2009). DPPs do not meet this standard.

       Second, DPPs have not refuted the Kroger DAPs’ contention that the relief they seek is

unprecedented. This is an antitrust case, in which a set-aside order is unprecedented except in

“rare circumstances” in which the litigation is “substantially advanced” – circumstances plainly

not present here with the Kroger DAPs. (Indeed, DPPs’ own cases reveal that no Court has

imposed a set-aside in an antitrust MDL prior to certifying a Class.) Given the likely availability

of a common fund from class-wide settlements, and also the existence of a fee-shifting provision

under the Sherman Act, DPPs fail to demonstrate that they will not be fairly compensated for their

efforts in this MDL.

       Third, DPPs’ papers confirm the Kroger DAPs’ worst fears about the effect that a set-aside

order would have on the efficient administration of the MDL. Because of DPPs’ (and EPPs’)

motion, these Classes and Humana and United have become adverse, and these DAPs have been

excluded from contributing to certain common-interest projects. As a result, this has impaired our

ability, as DAP Liaison Counsel, “to assure that … communications from and to … any party to

this MDL can be transmitted to all DAPs contemporaneously or as promptly as possible” as

provided in PTO 89 [Dkt. No. 1009]. This is because we must first screen out any common-




                                                2
       Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 4 of 11



interest work product prepared by Class Counsel. While progress has been made in integrating

Humana and United into coordination with DPPs (and EPPs), problems persist.

II.     Any Assessment Against the Kroger DAPs Would be Legally Improper Because We
        Have Contributed Substantially to the “Common Benefit Work” Cited by DPPs

        Even in mass-tort cases in which no fee-shifting statute applies and in which lead counsel

typically represent a small minority of plaintiffs, the Third Circuit allows common fund awards

only when benefits of lead counsel’s work “may be traced with some accuracy and there is a

reasonable basis for confidence that the costs may be shifted with some precision to those

benefitting.” Diet Drugs, 582 F.3d at 550 & n.51.

        In the Kroger DAPs’ opposition, we note that DPPs fail to cite a single piece of work

product that they completed on their own that conferred benefit on the Kroger DAPs. In other

words, if DPPs had never filed their case and had never participated in this MDL, then the Kroger

DAPs would still be in the same position that we are in now. In their Reply, DPPs do not even try

to rebut this point.

        This fact alone is legally fatal to DPPs’ motion, even before accounting for the substantial

contributions that the Kroger DAPs have made to this MDL. Because DPPs have not demonstrated

any developments in this case that have conferred a “substantial benefit on the Kroger DAPs,” and

that they can trace with accuracy to their own efforts (as opposed to the efforts of the State AGs

or the IRPs, for example), any assessment of fees would be legally improper.

        Rather than address and meet their legal burden as movant, DPPs take surprising and

unwarranted pot shots at our contribution to Plaintiffs’ efforts.4 In doing so, they cherry-pick two

examples out of the universe of joint work product conducted by all Plaintiffs in this MDL. DPPs



        4
              No principled discussion of contribution to the civil prosecution of this case can
occur without noting the role of the State AGs.


                                                 3
      Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 5 of 11



then attempt to quantify and isolate the Kroger DAPs’ contributions using a document review

project that began this April, and the ESI Protocol, in an attempt to argue that the benefit from

common work has flowed in only one direction. These examples actually prove our point that

DPPs fail to meet their legal burden as movant.

       As DPPs grudgingly acknowledge, the Kroger DAPs have contributed to both of these

projects and have not sought to free-ride off DPPs or any other plaintiff constituency.5 Instead,

DPPs suggest that the Kroger DAPs did not contribute to these two projects on a pro rata basis.

       Given that the five plaintiff constituencies6 have been actively litigating this case together

in a common-interest agreement7 for 16 months, there are bound to be certain projects in which

one of the groups does less work than others.8 But there are, of course, many other instances in

which the Kroger DAPs have performed more than a pro rata share of common-interest work,9

and likely more work than DPPs themselves.10




       5
              See, e.g., Reply at 4–5 (acknowledging that Kroger DAPs joined negotiations on
ESI protocol and have contributed to initial review of documents).
       6
              These include: (1) DAPs; (2) States; (3) DPPs; (4) EPPs, and (5) IRPs.
       7
              DPPs surprisingly suggest that the Kroger DAPs did not join in a common interest
agreement with the Classes until May 2018. This is incorrect. Although the Classes and the
Kroger DAPs finalized the express terms of a written common interest agreement in May 2018,
they confirmed in writing in February 2018 that they were operating under a verbal joint
prosecution agreement. We will present the Court with this e-mail upon request.
       8
             This is a function of any case, but particularly a MDL case, in which parties with a
common interest coordinate to prosecute (or defend) the action. Were this not so, there would be
enormous duplication of effort and inefficiency.
       9
                The Kroger DAPs do not agree that a pro rata standard should apply to evaluate
the relative contributions of the different plaintiff constituencies.
       10
              As noted below, infra at 9, the Kroger DAPs took the lead in writing several
motions and legal memoranda filed with the Court on behalf of all Plaintiffs, including DPPs.


                                                  4
      Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 6 of 11



       For example, in their Reply, DPPs argue that they conferred a common benefit on the

Kroger DAPs by “prevailing on a number of important discovery disputes” and by “engaging in

extensive negotiations and motion practice that will result in the receipt of millions of documents

from defendants.” But DPPs neglect to acknowledge that, of Plaintiffs’ 83 Requests for Production

to Defendants that relate to the direct purchaser claims, the Kroger DAPs have taken the lead in

meet and confer sessions with Defendants on 20 of them. During this process, the Kroger DAPs

have participated in hundreds of teleconferences over the past 13 months with the other Plaintiffs

(including DPPs) and Defendants. Additionally, the Kroger DAPs principally authored some of

the motions referenced by DPPs,11 and offered extensive edits to others. And this is merely one

example – in the event that it is necessary to litigate any fee dispute with DPPs, the Kroger DAPs

can easily demonstrate the substantial contributions we have made to all of the common-interest

work cite in DPPs’ Reply.12

       DPPs’ argument about the relative contribution of Plaintiffs to the document review project

is seriously flawed and without merit. In citing numbers regarding the work, they conspicuously

fail to disentangle their numbers from EPPs, choosing instead to aggregate, which obscures their

actual contribution. DPPs also neglect to mention that, when the document project began six

weeks ago, the Kroger DAPs requested that Humana and United be allowed to join in the work,

which by DPPs’ standard would further increase DAPs’ pro rata contribution to the effort. DPPs

rebuffed this request, and continue to prevent Humana’s and United’s participation in the




       11
              Although the Kroger DAPs principally authored these briefs, we allowed them to
be filed by Lead Counsel for the Classes, in light of their appointed leadership role and our
common interest agreement with them.
       12
               If directed by this Court, we will file en camera a document substantiating our
contribution to Plaintiffs’ effort in this case.


                                                5
      Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 7 of 11



document review. Thus, if DPPs have any complaints about DAPs’ contribution to document

review, they have only themselves to hold responsible.

       More fundamentally, the numbers that DPPs rely on are an unreliable means to measure

counsel’s contribution to the MDL. This is because the numbers do not tell the full story, or at

times any story, about what is really going on in terms of counsel’s contribution to the effort.

Numbers can mask inefficiency in (say) document review if, for example, literally every document

in a large production is read when technology assisted review, i.e., predictive coding, would yield

the same or substantially all of the relevant, helpful documents anyway. Lower numbers also can

reflect necessary and desirable coordination among counsel as opposed to a lack of contribution.

       Consider, for example, the briefing on Defendants’ motions to dismiss Group 1 drug

claims. When we filed the Kroger DAPs’ Complaint on January 22, 2018, the parties were in the

process of briefing the Group 1 dismissal papers. Although we wanted to participate in the

briefing, we agreed with Defendants that this Court’s ruling on the motions to dismiss DPPs, IRPs

and EPPs’ Group 1 drug claims would inform our and defense counsel’s judgment about whether

motions or amendment were necessary with respect to the Kroger DAPs’ Group 1 claims. As a

result, we did not join the briefing on Group 1 drug claims, we and Defendants spared the Court

more paper and work, and the Court’s ruling had the foreseeable and desirable effect of avoiding

more motions or pleadings.

       This responsible coordination between the Kroger DAPs and Defendants should be

encouraged and the norm in a MDL. Yet DPPs’ motion seeks to punish the Kroger DAPs for

doing what is surely expected by this Court, namely, avoiding unnecessary motion practice.

Because we chose efficiency over make-work by standing down rather than adding more paper to

the initial phase of Rule 12 briefing, DPPs now argue that this Court should order us to set aside a




                                                 6
       Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 8 of 11



portion of any subsequent settlement recovery by our clients to compensate them for a Court ruling

that they do not own. We think their reasoning is flawed because it sanctions a perverse incentive

structure that rewards time, without regard for efficiency, substance or circumstances. In any case

– but particularly this MDL, with its scale, complexities and moving parts – such an incentive

structure and means of measuring contribution do not serve the Court’s or parties’ interest in “the

just, speedy, and inexpensive determination of every action and proceeding.” Fed.R.Civ.P. 1.

III.   Any Set-Aside Order Would Be Unprecedented as Applied to the Kroger DAPs

       DPPs contend that the common fund doctrine exists to prevent free-riding, but they do not

argue that the Kroger DAPs have engaged in such behavior. On the basis of their own legal

analysis, DPPs’ motion as to the Kroger DAPs should be denied.

       DPPs primarily rely on two antitrust class actions – In re Lidoderm Antitrust Litigation,

No. 14-md-02521, 2017 WL 3478810 (N.D. Cal. Aug. 14, 2017) (“Lidoderm”) and In re

Linerboard Antitrust Litig., 292 F. Supp. 2d 644, 662-63 (E.D. Pa. 2003) (“Linerboard”) – to

support their set-aside claim. But these cases – which reflect the minority position to begin with13

– also confirm the lack of legal support for a set-aside against the Kroger DAPs.

       In Lidoderm, the Court imposed a set-aside only after certifying an end-payer class,

because the litigation was “significantly advanced.” Lidoderm, 2017 WL 3478810 at *2 (imposing

set aside order less than four months before trial was scheduled to commence). See also ECF No.

640. More importantly, the Court exempted from its set-aside order the lone end-payer plaintiff


       13
                 See, e.g., In re Capacitors Antitrust Litig., No. 14-cv-3264, Dkt. No. 922 at 30
(N.D. Cal. Oct. 7, 2015) (rejecting request for a set aside in antitrust class action); In re Neurontin
Antitrust Litig., No. 02-1390 (FSH), 2011 WL 13141022 (D.N.J. July 12, 2011) (same); In re TFT-
LCD Flat Panel Antitrust Litig., No 07-md-1827, Dkt. No. 2696 at 13 (N.D. Cal. Apr. 30, 2011)
(same); In re OSB Antitrust Litig., No. 06-826, 2009 WL 579376, at *4 (E.D. Pa. Mar. 4, 2009)
(same). See also In re Chicago Flood Litig., 682 N.E.2d 421 (Ill. App. 1997) (“To require the opt-
out plaintiffs to pay fees to both class counsel and their independently retained counsel would
penalize them for exercising their inherent right of exclusion.”).


                                                  7
       Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 9 of 11



that had been actively litigating its claim since early in the case.14 Id. at *1 n.1 (“EPP Class

Counsel and GEHA reached an agreement whereby Class Counsel waived any right to an award

of fees and costs “associated” with GEHA’s claims in this litigation.”).

       Similarly, in Linerboard, the court applied a set-aside order to DAPs that opted out more

than five years after class counsel filed their case, “on the eve of the conclusion of discovery,” and

after the Class lawyers had sustained on appeal the ruling certifying the Class. See Linerboard,

292 F. Supp. 2d at 662-63. Like in Lidoderm, the set-aside Order applied prospectively, only to

those DAPs that had filed their individual actions more than 15 months after the Court certified

the litigation Class. See id. at 668.

       At this relatively early stage of this MDL, before any meaningful document production has

occurred, before a single deposition has been noticed, before any settlement has been reached or

any class has been certified, and before a case management schedule has been implemented,

Lidoderm and Linerboard support the denial of DPPs’ requested set-aside from the Kroger DAPs.

IV.    The Proposed Set-Aside Would Wreak Havoc on This MDL and Prove Impossible
       or Impractical to Administer

       DPPs’ request for a set-aside – filed in April 2019 – has already impaired the ability of all

Plaintiffs to coordinate their joint prosecution efforts and has made it difficult for us to discharge

our duties as DAPs’ Liaison Counsel to transmit communications among Plaintiffs as

contemplated by PTO 89.15




       14
               Think here – the Kroger DAPs.
       15
               There are some communications that we would share with Humana’s and United’s
counsel regarding case activities that we are duty bound not to disclose because we receive them
pursuant to a common interest agreement among the States and Classes to which Humana and
United do not belong.


                                                  8
      Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 10 of 11



       As noted above, while this situation is improving, DPPs continue to exclude Humana and

United from certain common interest projects.

       Another example of the dysfunction and impairment in coordination caused by DPPs’ set-

aside motion is provided by the recent briefing on Defendants’ motions to dismiss Plaintiffs’

overarching conspiracy claims. When Plaintiffs first began preparing their oppositions, DPPs and

EPPs proposed an allocation of work for all five plaintiff constituencies. Of the 15 motions filed

against the Plaintiffs’ working group, the Kroger DAPs were assigned to principally author three

of them (which we did). For the remaining 12 common-interest briefs, the Kroger DAPs provided

edits and revisions to all of them (including very extensive edits in some instances). But in DPPs’

Reply, they cite to this allocation of work – which they (and EPPs) proposed – as evidence of the

Kroger DAPs’ supposed limited contribution. Thus, if the Court imposes a set-aside, then the

Kroger DAPs will be forced to battle with DPPs over who does what work in the future (such as

on deposition coverage assignments and motion practice) or risk DPPs trying to use their own

proposed allocation of work against the Kroger DAPs in any future fee disputes or the Kroger

DAPs will end up duplicating work.

       Tellingly, DPPs make much of the fact that the Defendants do not oppose their request for

a set-aside as evidence that their request would not create the complications that we (and Humana

and United) suggest. See DPPs’ Reply to Humana and United, Dkt. No. 1015 at 6–7. However,

we think there is a more likely and undesirable reason for Defendants’ position. Defendants’

counsel surely recognize – and the parties’ set-aside papers plainly reveal – that DPPs’ (and EPPs’)

set-aside motions drive a wedge between these Classes and DAPs. Experienced defense counsel

know that a fractured Plaintiffs’ group makes for a less effective and efficient prosecution by all

Plaintiffs. For example, in a deposition of an important defense fact witness, the examination is




                                                 9
       Case 2:16-md-02724-CMR Document 1029 Filed 06/26/19 Page 11 of 11



probably not going to be nearly as smooth and effective as it should be if the various Plaintiff

groups fail to coordinate and insist (because of the perverse incentives caused by the set-aside) on

duplicating questions or taking lots of time that is not available if every party were to question the

witness. Defendants surely would not oppose DPPs’ set-aside motion unless doing so was in

Defendants’ interest.

V.         Conclusion

           Based on the foregoing analysis, this Court should deny DPPs’ set-aside motion.

Dated: June 26, 2019                                   Respectfully submitted,



                                                       By:
                                                              W
                                                             Richard Alan Arnold, Esquire
                                                             William J. Blechman, Esquire
                                                             Scott E. Perwin, Esquire
                                                             Anna T. Neill, Esquire
                                                             Samuel J. Randall, Esquire
                                                             Joshua B. Gray, Esquire
                                                             Brandon S. Floch, Esquire
                                                             KENNY NACHWALTER, P.A.
                                                             1441 Brickell Avenue
                                                             Suite 1100
                                                             Miami, Florida 33131
                                                             Tel: (305) 373-1000
                                                             Fax: (305) 372-1861
                                                             E-mail: rarnold@knpa.com
                                                                      wblechman@knpa.com
                                                                      sperwin@knpa.com
                                                                      aneill@knpa.com
                                                                      jgray@knpa.com
                                                                      srandall@knpa.com
                                                                      bfloch@knpa.com

                                                             Counsel for Kroger Direct Action
                                                             Plaintiffs




602653.1




                                                  10
